DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 7, 9, 17, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0252284 A1 to Charles et al. in view of US 2,016,280 to Gatke.

Gatke teaches a wear liner 11 provided with ribs 14.  The rib sections are provided with counterbores 18 formed to receive a fastener 19.  The counterbore is formed in the thicker section defined by the rib so as to provide a substantial connection with a support, see column 2 lines 31-54.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to have positioned the counterbores of Charles et al. in the rib sections 
Re-claims 2 and 18, Charles et al. further teach a second wear liner identical to the first wear liner and coupled to a second surface (opposite surface) of the friction disk core.
Re-claim 4, sidewalls of the ribs are substantially perpendicular (see paragraph 36 and the description of the channels or ridges) to a first non-wear surface.
Re-claims 6 and 20, the core includes a first material (i.e. woven carbon fibers, see paragraph 59), the wear liners comprises a second material (non-woven carbon fibers, see paragraph 60) that is different from the first material.
Re-claim 7, the friction disk core is one of a stator core and a rotor core.
Re-claim 9, Charles et al. teach the use of at least three wear liners.
Re-claim 17, Charles et al. teach in figure 1 a multi-disk brake system, comprising: a plurality of rotors 38, a plurality of stators 36, each of the rotors and stators include: a friction disk core 60 has a first surface with multiple channels (such as 62 or ridges 64 that may take the form of channels, see paragraph 35) extending radially across the first surface and have an inner surface (inner periphery) and an outer surface (outer periphery) with lugs 52/70 extending outward therefrom, the inner surface has a thickness that is less than a thickness of the lugs (see figures 2 or 9); a first wear liner 54 has an inner circumferential surface, an outer circumferential surface, at least two wear liner segments are each coupled to the first surface of the friction disk core to form an annular liner and each including a wear surface (see figure 9), a non-wear surface, and a rib (either 84 or 86, depending upon the desired rib and channel configuration selected for the core) extends from the non-wear surface from the inner circumferential surface to the outer circumferential surface (see paragraphs 32-35, in which the interconnection between 
Gatke teaches a wear liner 11 provided with ribs 14.  The rib sections are provided with counterbores 18 formed to receive a fastener 19.  The counterbore is formed in the thicker section defined by the rib so as to provide a substantial connection with a support, see column 2 lines 31-54.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to have positioned the counterbores of Charles et al. in the rib sections as taught by Gatke, as this would have provided an additional depth of material into which the fastener is positioned and would have increased a retention with the core member.
Re-claim 21, Charles et al. teach the multiple channels defined by sidewalls that a nearly parallel (see paragraph 36) to the first surface of the friction disk core.  This nearly parallel formation would include at least 91 degrees, as 91 degrees is nearly parallel.
Claims 3, 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al. in view of Gatke as applied to claims 1, 4 and 17 above, and further in view of US 8,408,369 to Woychowski et al.
Re-claims 3, 5 and 19, Charles et al. teach that the channel sidewalls (as defined by the ridges) may take various geometric shaped to enhance the connection between the liner and core member.  However, Charles et al. is silent regarding the channels having sidewalls that have a converging shaped along a radially inward direction of the disk core, and as such result in a 
Woychowski et al. teach channels having sidewalls that converge along a radially inward direction of the disk core, and thus a circumferential dimension of the rib decreasing from an outer diameter of the liner towards an inner diameter of the liner so as to fit the channel.   This is due in part to the greater circumferential distance along the outer periphery than along the inner periphery.  In addition, the larger outer area provides improved connection.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having utilized radially straight channels in Charles et al. to have realized the sidewalls would have converged along a radially inward direction as taught by Woychowski et al., so as to provide a strengthened fit for the liner with the core member.
Allowable Subject Matter
Claims 10-16 allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6, 7, 9, 17, 18, 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Beuchle teach offset cooling channels.  O’Neil et al. teach offset attachment recesses or grooves formed in a disk core.  GB 306,927 teaches a friction liner formed with attachment ribs with counterbores located in the rib sections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

June 10, 2021